DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NOVLAN et al (2019/0223002).
Regarding claim 6, NOVLAN discloses a radio node comprising: 
a reception section that receives first information, the first information being based on measurement of a radio link for inter radio node (NOVLAN: ¶63, ¶64, measurements are received from the child node for at least links between itself and a parent node); and 
a control section that notifies, based on the first information, a lower node of second information on a routing configuration of a radio link of connection destination for the lower node (NOVLAN: Fig. 5, ¶63-64, a routing update is sent to a lower node (downstream, relay node) based on the measurement information received by the radio node eNB).

Regarding claim 7, NOVLAN discloses radio node comprising: a reception section that receives, from a higher node, information on a routing configuration of a radio link for a lower node (NOVLAN: Fig. 5, ¶63-64, a routing update is sent to a lower node (downstream, relay node) based on the measurement information received, by the radio node eNB(higher node)); and a control section that controls a radio link of connection destination according to the information (NOVLAN: ¶66, ¶41, Fig. 7, receiving routing and topology update information from the higher node, the routing and topology information indicates controlling data transmissions to be transmitted to UE i.e. a lower node).

Regarding claim 8, NOVLAN discloses method comprising: receiving, by a radio node, first information that is based on measurement of a radio link for inter radio node (NOVLAN: ¶63, ¶64, measurements are received from the child node for at least links between itself and a parent node); and notifying, by the radio node and based on the first information, a lower node of second information on a routing configuration of a radio link of connection destination for the lower node (NOVLAN: ¶63, ¶64, measurements are received from the child node for at least links between itself and a parent node; NOVLAN: Fig. 5, ¶63-64, a routing update is sent to a lower node based on the measurement information received by the radio node eNB).

Regarding claim 9, NOVLAN discloses system comprising: a higher node (NOVLAN: Fig. 5, radio node eNB); and a lower node, wherein the higher node includes a reception section that receives first information, the first information being based on measurement of a radio link for inter radio node, and a control section that notifies, based on the first information, the lower node of second information on a routing configuration of a radio link of connection destination for the lower node (NOVLAN: ¶63, ¶64, measurements are received from the child node for at least links between itself and a parent node; NOVLAN: Fig. 5, ¶63-64, a routing update is sent to a lower node based on the measurement information received by the radio node eNB), and wherein the lower node includes a reception section that receives the second information, and a control section that controls the radio link of connection destination according to the second information (NOVLAN: ¶66, ¶41, Fig. 7, receiving routing and topology update information from the higher node, the routing and topology information indicates controlling data transmissions to be transmitted to UE i.e. a lower node).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461